19-08200-rdd         Doc 4      Filed 02/12/19       Entered 02/12/19 11:10:46         Main Document
                                                     Pg 1 of 5




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
  ------------------------------------------------------ x
In re:                                                           Chapter 13

BENJAMIN KLEIN,
                                                                 18-23417 (RDD)
                                             Debtor,

---------------------------------------------------------x

BENJAMIN KLEIN,

                              Plaintiff,

         vs.
Moshe Leib (Moses) Witriol, Yitzchok Dov                         Adv. Pro. No. 19-08200 (RDD)
(Isaac, George) Fisch, Rabbi Gabriel Stern,
Zalman Dov Klein, Malky Fisch, Dina Klein,
Aryeh Gutman, Schlomo Gutman, Aron Eagle,
Jacob (Yossi) Eagle, Esther Klein, Avraham
Lehrer, (& upon leave granted) Joseph Maria,
and Does 1-100,

                            Defendant(s).
---------------------------------------------------------x

 AFFIRMATION IN SUPPORT OF MOTION TO DISMISS COMPLAINT AND/OR, IN
     THE ALTERNATIVE, FOR A MORE DEFINITE STATEMENT AND FOR A
   RESERVATION OF MOVANTS’ RIGHTS REQUESTING THAT THIS COURT
    ABSTAIN FROM HEARING THE CLAIMS ASSERTED IN THE COMPLAINT

         Marc Stuart Goldberg, an attorney at law duly admitted to practice before this Court,

affirms the following to be true under the penalties of perjury:

1. I am a Member of Marc Stuart Goldberg, LLC, attorneys for the defendants Yitzchok Dov

    (Isaac, George) Fisch, Malky Fisch, and Esther Klein (collectively the “Moving

    Defendants”).

2. I have personal knowledge of the facts and circumstances of this action as hereinafter set

    forth.

                                                             1
19-08200-rdd     Doc 4    Filed 02/12/19     Entered 02/12/19 11:10:46          Main Document
                                             Pg 2 of 5


3. I submit this affirmation in support of the motion of the Moving Defendants (the “Motion”)

   that seeks an order dismissing the complaint herein [ECF Dkt. No. 1] (the “Complaint”) in

   that the Complaint fails to set forth the grounds of this Court’s jurisdiction as required by

   Rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and/or, in

   the alternative, for an order directing Benjamin Klein, the plaintiff herein (the “Plaintiff”), to

   provide a more definite statement of the Complaint pursuant to Rule 12(e) of the Federal

   Rules of Civil Procedure (the “FRCP”) made applicable herein pursuant to, inter alia, Rule

   7012 of the Bankruptcy Rules, as same is so vague and ambiguous that the Moving

   Defendants cannot reasonably prepare a response thereto; and for a reservation of Moving

   Defendants’ rights to move this Court for an order of abstention from hearing the claims

   asserted in the Complaint, as may be amended or repleaded, pursuant to 28 U.S.C. §

   1334(c)(2). A copy of Plaintiffs’ complaint filed in this action (the “Complaint”) is attached

   hereto as Exhibit A.

4. In the first instance, pursuant to Rule 8(a)(1) of the FRCP, made applicable herein by, inter

   alia, Rule 7008 of the Bankruptcy Rules, “A pleading that states a claim for relief must

   contain: (1) a short and plain statement of the grounds for the court’s jurisdiction, unless the

   court already has jurisdiction and the claim needs no new jurisdictional support…”

5. The Complaint fails to allege whether or not the claims, such as they are, are core or noncore,

   arising under or related to matters, as required by Bankruptcy Rule 7008(a).

6. These omissions are significant. Notwithstanding that the Complaint as drafted is incapable

   of being responded to, it would appear that many of the claims that Plaintiff looks to assert,

   are “State law claim or State law cause of action” “not arising under title 11 or arising in a

   case under title 11, with respect to which an action could not have been commenced in a



                                                 2
19-08200-rdd     Doc 4    Filed 02/12/19    Entered 02/12/19 11:10:46        Main Document
                                            Pg 3 of 5


   court of the United States absent jurisdiction under” 28 U.S.C. § 1334 and that tis Court

   should “abstain from hearing such proceeding if an action is commenced, and can be timely

   adjudicated, in a State forum of appropriate jurisdiction.”

7. Furthermore, Plaintiff has demanded trial by jury as to those matters in which Plaintiff will

   assert that he may have the right to.

8. Thus, inter alia, and although the Moving Defendants find the Complaint incapable of a

   response, Moving Defendants look to reserve their rights to move this Court for an order of

   abstention from hearing the claims asserted in ECF Dkt. No. 1, as the Complaint presently

   exists, should the Court deny the Motion or as may be amended or repleaded, pursuant to 28

   U.S.C. § 1334(c)(2), as well as understanding which claims Moving Defendants may need to

   defend to a jury.

9. As more fully set forth in the Moving Defendants’ accompanying memorandum of law, the

   Complaint is so vague, ambiguous and/or convoluted, that Moving Defendants cannot

   reasonably be required to frame a response to the Complaint.

10. Furthermore, no less than three counts of the Complaint (Counts 2, 3 and 4), plead fraud, yet

   fail to set forth allegations “with particularity the circumstances constituting fraud or

   mistake” as required by Rule 9(b) of the FRCP, made applicable herein by Rule 7009 of the

   Bankruptcy Rules.

11. Pursuant to Rule 8(a)(2) of the FRCP, made applicable herein by Rule 7008 of the

   Bankruptcy Rules, “A pleading that states a claim for relief must contain: (2) a short and

   plain statement of the claim showing that the pleader is entitled to relief…(emphasis

   supplied)”




                                                3
19-08200-rdd      Doc 4    Filed 02/12/19    Entered 02/12/19 11:10:46          Main Document
                                             Pg 4 of 5


12. Additionally, it would appear that some of what Plaintiff asserts is barred in that this Court

   does not have jurisdiction to review or recast the underlying State Court determination (see,

   e.g., Rooker v. Fid. Tr. Co., 263 U.S. 413, 44 S. Ct. 149, 68 L. Ed. 362 (1923) although, once

   again, given the lengthy, convoluted and unintelligible pleading of the Complaint, it is

   impossible to determine whether that in fact is the case.

13. Additionally, pursuant to Rule 8(a)(1) of the FRCP, made applicable herein by Rule 7008 of

   the Bankruptcy Rules, “A pleading that states a claim for relief must contain: (1) a short and

   plain statement of the grounds for the court's jurisdiction, unless the court already has

   jurisdiction and the claim needs no new jurisdictional support…”

14. Further, pursuant to Rule 8(b)(1) of the FRCP, made applicable herein by Rule 7008 of the

   Bankruptcy Rules, “In responding to a pleading, a party must:

       (A) state in short and plain terms its defenses to each claim asserted against it; and
       (B) admit or deny the allegations asserted against it by an opposing party.
15. The “allegations” set forth in the Complaint are neither “short” nor “plain.” They are lengthy,

   convoluted and unintelligible. They are incapable of being responded to in short and plain

   terms.

16. Many, if not most every paragraph of the Complaint appears to assert multiple claims against

   multiple defendants.

17. That said, Moving Defendants find it impossible to tie in the allegations of the Complaint

   into the relief requested in the Complaint – the Complaint fails to identify which claim for

   relief is tied to which “count” (and much of what is sought by way of relief is either not

   framed in an intelligible fashion or appears to seek relief that is not within the jurisdiction of

   this Court).




                                                 4
19-08200-rdd     Doc 4     Filed 02/12/19    Entered 02/12/19 11:10:46         Main Document
                                             Pg 5 of 5


18. Simply put, it is impossible for Moving Defendants to understand what it is Plaintiff is

   pleading or demanding of Moving Defendants – and thus impossible for Moving Defendants

   to frame admissions, denials or defenses in “short and plain terms;” indeed, in any terms.

19. No prior application for the relief requested herein has been made to this or any other court.

   Dated:      Scarsdale, New York
               February 12, 2019
                                                             /s/ Marc Stuart Goldberg
                                                             Marc Stuart Goldberg




                                                 5
